Allowability Notice
	The communications received 04/04/2022 have been filed and considered by the Examiner. Claims 1, 3-4, 6, 8-9, and 11. Claims 1, 9, and 11 are currently amended. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donna Mason on 05/03/2022.

The application has been amended as follows: 
Claim 7 is cancelled, the additional claim language is removed. 


Allowable Subject Matter
Claims 1, 3-4, 6, 8-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9, and 11 require that when starting from a state in which the sieve is stopped, the controller is programmed to execute a startup operation including a state in which the controller is programmed to control the accumulator to operate at a higher speed than the first speed in a first period after the sieve starts, in the first period, the accumulator is configured to maintain a state of operating at a higher speed than the first speed, and when starting from a state in which the sieve is stopped, before the sieve starts, an operating speed of the accumulator is configured to accelerate to a higher speed than the first speed, and in a second period after acceleration ends, a state in which the accumulator is configured to operate at a higher speed than the first speed is maintained. This limitation suggests that the accumulator is independently moving with the requisite speeds without the input of fiber which forms the web which is required to determine the speeds according to the prior art. Therefore the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748